DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e).

Drawings
     The originally filed drawings were received on 10/1/19.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claims 1-11, 16-17 are objected to because of the following informalities:  
Claim 1, line 6 recites the limitation ‘a sample’.  However, Claim 1, line 11 also recites ‘a sample’.  This appears to be problematic, since it is not certain whether the sample in line 
Claim 1 recites the limitation "the profile" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.
Regarding Claim 4, line 2, use of ‘and/or’ creates uncertainty as to the metes and bounds of the claim because it is not certain from the multiplicity of combinations possible which features are intended to be included in the claimed combination.  For purposes of examination, ‘and/or’ has been interpreted in the alternative, i.e. ‘or’.
Regarding Claim 6, line 2, use of ‘and/or’ creates uncertainty as to the metes and bounds of the claim because it is not certain from the multiplicity of combinations possible which features are intended to be included in the claimed combination.  For purposes of examination, ‘and/or’ has been interpreted in the alternative, i.e. ‘or’.
Claim 16 recites the limitation "the difference" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is dependent on Claim 16, and hence inherits the deficiencies of Claim 16.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1, 4-5, 7, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iketaki et al. (U.S. Patent Application Publication US 2002/0167724 A1).
     Iketaki et al. discloses an optical microscopy device (See for example Abstract; Figures 1-28) comprising a multiplexer (See for example 62, 63, 64, 65, 66, 67, 67a, 68, 69, 70 in Figure 19), the multiplexer comprising a beam splitter (See for example 62 in Figure 19) and a beam combiner (See for example 65 in Figure 19), a first light path (See for example light path traversing through elements 62, 63, 64, 65 in Figure 19) having a first length and a second light path (See for example light path traversing through elements 62, 66, 67, 67a, 68, 69, 70, 65 in Figure 19) having a second length being defined between the beam splitter and the beam combiner, the first length differing from the second length, the beam combiner being configured for location in optical communication with a sample (See for example 75 in Figure 19), the multiplexer further comprising a phase plate (See for example 64, 68 in Figure 19) located in one of the first light path and the second light path, the phase plate modifying a profile of a light beam traveling in that light path; and a signal processing unit (See for example Figure 28; Paragraph 0135-0141), wherein the signal processing unit comprises data processing .

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
     Claim 11, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Iketaki et al. in view of Iketaki ‘830 (U.S. Patent No. 6667830).
     Iketaki et al. discloses the invention as set forth above, except for the microscope being a confocal microscope.  However, Iketaki ‘830 teaches a conventional microscope system (See for example Abstract; Figures 26, 33-36, 39-40) also capable of super-resolution operation, wherein the microscope (See for example Figure 33) may be a confocal optical system via the use of pinholes (See for example 23, 26 in Figure 33) in the illumination and detection ends of the optical system to enhance the signal-to-noise ratio of the detected signal.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the microscope of Iketaki et al., be a confocal microscope, as taught by Iketaki ‘830, for the purpose of enhancing the signal-to-noise ratio of the detected signal.

Allowable Subject Matter
     Claims 2-3, 6, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     Claims 12-20 are allowed.
     Claim 16 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
5/17/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872